Name: COMMISSION REGULATION (EEC) No 2094/93 of 28 July 1993 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1993/94 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 93 Official Journal of the European Communities No L 190/23 COMMISSION REGULATION (EEC) No 2094/93 of 28 July 1993 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1993/94 wine year producers are not prevented from qualifying under the measure, provision should be made for the reference areas to be determined on the basis of a flat-rate yield for Greece as a whole ; Whereas, in order to increase the efficiency of this measure, it is necessary to concentrate it on the first months of the wine year and to ensure proper perfor ­ mance of the contracts and declarations signed by the producers by establishing a security which will guarantee delivery of wine to a distillery ; Whereas, by 15 November the precise figures needed for production declarations to be submitted by 15 December at the latest may not yet be available, in particular as regards the areas to which the quantities applied for relate and the alcoholic strength of the wine to be delivered under this distillation measure ; whereas it should ac ­ cordingly be possible to adjust those figures at the request of the parties concerned to bring them into line with the figures appearing in production declarations ; whereas the final date laid down in the Regulation for the approval of contracts and declarations relating to the distillation operation in question should also be put back ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 566/93 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 2721 /88 (3), as last amended by Regulation (EEC) No 2181 /91 (4), lays down detailed rules for voluntary distillation, as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87 ; whereas Commission Regulation (EEC) No 2093/93 (*) fixes the prices, the aid and certain other factors applicable to preventive distillation for the 1993/94 wine year ; Whereas, in view of the foreseeable situation on the market, the harvest forecasts and the level of end-of-year stocks, the quantities eligible should be fixed at levels which, in combination with the other distillation measures for the wine year, will enable the market to be stabilized, without, however, exceeding the quantities compatible with sound management of the market ; Whereas, given the low yields obtained in Spanish and Portuguese wine-growing areas, a different volume for products obtained from grapes harvested in Portugal and a maximum percentage for the production which can be distilled from products obtained from grapes harvested in the Spanish wine-growing zone C should be set so as to have comparable results in terms of a percentage of production for the entire Community ; Whereas, considering that the necessary data is not available for administrative reasons in Germany, a specific regime should be set for that country ; Whereas, with a view to applying this Regulation it is necessary to know the areas cultivated for production, in order to determine the quantity which producers may cause to be distilled ; whereas a high number of Greek producers do not have the necessary data owing to the administration's delay in introducing the planned admi ­ nistrative structures ; whereas, so that the abovementioned HAS ADOPTED THIS REGULATION : Article 1 1 . Preventive distillation of table wine and of wine suitable for yielding table wine as provided for in Article 38 of Regulation (EEC) No 822/87 is hereby intro ­ duced for the 1993/94 wine year. The quantity of table wine or of wine suitable for yielding table wine which producers may cause to be distilled in accordance with Regulation (EEC) No 2721 /88 is limited to 12 hectolitres per hectare. However, for products obtained from grapes harvested in Portugal, this quantity is limited to 10 hectolitres per hectare, and for products obtained from grapes harvested in the Spanish wine-growing zone C, this quantity is also limited to 15 % of the production of table wine produced from these products. (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 39. (3) OJ No L 241 , 1 . 9 . 1988, p. 88 . (4) OJ No L 202, 25. 7. 1991 , p. 16. (s) See page 14 of this Official Journal . No L 190/24 Official Journal of the European Communities 30 . 7. 93 By derogation from Article 2 ( 1 ) of Regulation (EEC) No 2721 /88 the quantity of table wine or wine suitable for yielding table wine obtained from grapes harvested in Germany that producers may distil is limited solely to a percentage of the production of table wine. This percen ­ tage is fixed at 9 % . The quantity of table wine produced to which the percen ­ tages referred to in preceding subparagraphs 3 and 4 apply shall be, for each producer, that resulting from the sum of the quantities appearing as wine in the table wine column in the production declaration which he has presented pursuant to Commission Regulation (EEC) No 3929/87 (') where so required. 2. The area to be used when calculating the quantity of table wine or wine suitable for yielding table wine which Greek producers may cause to be distilled shall be obtained by dividing by 65 the quantity given as wine in the table wine column of the production declaration, presented pursuant to Commission Regulation (EEC) No 3929/87. Article 2 1 . By derogation from Article 6 ( 1 ) of Regulation (EEC) No 2721 /88 contracts and declarations signed for this distillation measure may be presented for approval by the competent intervention agency up to 15 November 1993 . 2. The quantities for which a contract and declaration have been signed and approved must be delivered to the distillery by 15 March 1994 at the latest. 3 . The application for approval of contracts and decla ­ rations must be accompanied by proof of the lodging of a security equal to ECU 4 per hectolitre . The security will be released for the quantities delivered when the producer presents proof of delivery to a distil ­ lery. If no deliveries have taken place within the time limit, the security is forfeited. 4. Member States may restrict the number of contracts a producer may sign for the distillation operation concerned. 5. The agency authorized to approve contracts and declarations shall , on application by the parties concerned submitted by 22 December 1993 at the latest, adjust the quantities applied for or declared if these relate to an area greater than that set out in production declarations presented pursuant to Regulation (EEC) No 3929/87. The adjustment shall be made on the basis of the figures in production declarations . Securities lodged pursuant to paragraph 3 shall be released immediately in respect of quantities covered by that adjustment. 6. Agencies as referred to in paragraph 5 shall , on application by the parties concerned submitted by 22 December 1993 at the latest, correct the actual alco ­ holic strength by volume of the quantities of wine to be distilled as set out in contracts and declarations. The maximum correction that may be made shall be 2 % vol . 7. The competent agency shall approve the contracts and declarations by 15 January 1994 at the latest. Article 3 This Regulation shall enter into force on 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 369, 29. 12. 1987, p. 59 .